
	
		I
		112th CONGRESS
		1st Session
		H. R. 2987
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Berman (for
			 himself and Mr. Manzullo) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Export Enhancement Act of 1988 to further
		  enhance the promotion of exports of United States goods and services, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Export Promotion and Job
			 Creation Act.
		2.Improved
			 coordination export promotion activities of Federal agenciesSection 2312 of the Export Enhancement Act
			 of 1988 (relating to the Trade Promotion Coordinating Committee; 15 U.S.C.
			 4727) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (5),
			 by striking and after the semicolon;
				(B)by redesignating
			 paragraph (6) as paragraph (7); and
				(C)by inserting after
			 paragraph (5) the following:
					
						(6)in making the assessments under paragraph
				(5), review the proposed annual budget of each agency described in paragraph
				(5) before the agency submits that budget to the Office of Management and
				Budget and the President for inclusion in the budget of the United States
				submitted to Congress under section 1105(a) of title 31, United States Code;
				and
						;
				(2)in subsection
			 (c)—
				(A)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
			 and
				(B)by inserting after
			 paragraph (2) the following:
					
						(3)in conducting the review and developing the
				plan under paragraph (2), take into account recommendations from a
				representative number of United States exporters, in particular small
				businesses and medium-sized businesses, and representatives of United States
				workers;
						;
				and
				(3)by adding at the
			 end the following:
				
					(g)Executive order
				and regulationsThe President
				shall issue an executive order and such regulations as are necessary to provide
				the chairperson of the TPCC with the authority to ensure that the TPCC carries
				out each of its duties under subsection (b) and develops and implements the
				strategic plan under subsection (c).
					(h)DefinitionIn
				this section, the term small business means a small business
				concern as defined under section 3 of the Small Business Act (15 U.S.C.
				632).
					.
			3.Effective
			 deployment of U.S. Commercial Service resourcesSection 2301(c)(4) of the Export Enhancement
			 Act of 1988 (relating to the United States and Foreign Commercial Service; 15
			 U.S.C. 4721(c)(4)) is amended—
			(1)by redesignating subparagraphs (B) through
			 (F) as subparagraphs (C) through (G), respectively;
			(2)by striking
			 (4) Foreign
			 offices.—(A) The Secretary may and inserting the
			 following:
				
					(4)Foreign
				offices(A)(i)The Secretary shall
				conduct a global assessment of overseas markets to determine those with the
				greatest potential for increasing United States exports, and to redeploy the
				Commercial Service personnel and other resources on the basis of the global
				assessment.
							(ii)The assessment conducted under clause
				(i) shall take into account recommendations from a represented number of United
				States exporters, in particular small- and medium-sized businesses, and
				representatives of United States workers.
							(iii)Not later than 6 months after the
				date of enactment of the American Export
				Promotion and Job Creation Act, the Secretary shall submit to
				Congress results of the global assessment conducted under clause (i) and a plan
				for redeployment of Commercial Service personnel and other resources on the
				basis of the global assessment.
							(iv)The Secretary shall conduct an
				assessment and redeployment described in clause (i) not less than once in every
				5-year period.
							(B)The Secretary
				may
						;
				and
			(3)in subparagraph
			 (F), as redesignated, by striking is authorized, upon the request of the
			 Secretary, to provide and inserting shall, upon the request of
			 the Secretary, provide.
			4.Strengthened U.S.
			 commercial diplomacy in support of U.S. exports
			(a)Development of
			 planSection 207(c) of the
			 Foreign Service Act of 1980 (22 U.S.C. 3927(c)) is amended—
				(1)by inserting
			 before the period at the end the following: , including through the
			 development of a plan, drafted in consultation with the ambassador to such
			 country, the Director General of the United States and Foreign Commercial
			 Service, and the heads of other Federal departments and agencies with export
			 promotion programs acting through the Trade Promotion Coordinating Committee,
			 for effective diplomacy to remove or reduce obstacles to exports of United
			 States goods and services; and
				(2)by adding at the
			 end the following new sentence: The chief of mission shall, prior to
			 implementation of the plan required under this subsection, submit to the
			 Secretary such plan for review by the Secretary..
				(b)Assessments and
			 promotionsSection 603(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4003(a)) is amended, in the second sentence, by inserting before
			 and (with respect to the following: assessments (with
			 respect to members of the Service with responsibilities relating to economic
			 affairs) of the effectiveness of efforts to promote the export of United States
			 goods and services in accordance with a commercial diplomacy plan developed
			 pursuant to section 207(c),.
			(c)Inspector
			 GeneralSection 209(b) of the Foreign Service Act of 1980 (22
			 U.S.C. 3929(b)) is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (5) as paragraph (6); and
				(3)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)the effectiveness of commercial diplomacy
				relating to the promotion of exports of United States goods and services;
				and
						.
				
